Exhibit (a)(1)(F) Forms of Reminder E-mails – Dates may change if expiration date of offer is extended [DATE] – [One Week] After Offer Commences We have just completed [week one] of the Avistar Communications Corporation Offer to Exchange Certain Outstanding Options for New Options (referred to as the “Offer to Exchange”).The offer to exchange your eligible options will expire at 9:00 p.m., Pacific Time, on June 15, 2010, unless we extend the offer period. If you would like to participate in this offer, a properly completed and signed copy of the election form must be received via facsimile or e-mail (via PDF or similar imaged document file) before 9:00 p.m., Pacific Time, on June 15, 2010 (unless we extend the offer period), by: Deb Laudo Avistar Communications Corporation Fax: (650) 525-1357 E-mail: dlaudo@avistar.com Only responses that are complete, signed and actually received by Deb Laudo at Avistar by the deadline will be accepted.Responses submitted by any other means, including hand-delivery, interoffice or U.S. mail (or other post) and Federal Express (or similar delivery service) are not permitted.If you have questions, please direct them to either Deb Laudo or Elias MurrayMetzger by phone at (650)525-3328 or (650)525-3339 or e-mail at dlaudo@avistar.com or emurraymetzger@avistar.com. This notice does not constitute the Offer to Exchange.The full terms of the offer are described in (1)the Offer to Exchange; (2)the cover letter from Robert F. Kirk, our Chief Executive Officer, dated May18, 2010; (3)the election form; and (4)the withdrawal form.You also may access these documents through the U.S. Securities and Exchange Commission’s website at www.sec.gov. -1- [DATE BEGINNING FINAL WEEK OF OFFER PERIOD] – Final Week We are entering the final week of the Avistar Communications Corporation Offer to Exchange Certain Outstanding Options for New Options (referred to as the “Offer to Exchange”).After today, there are [seven (7) days] left to make your election.The offer to exchange your eligible options will expire at 9:00 p.m., Pacific Time, on June 15, 2010, unless we extend the offer period. If you would like to participate in this offer, a properly completed and signed copy of the election form must be received via facsimile or e-mail (via PDF or similar imaged document file) before 9:00 p.m., Pacific Time, on June 15, 2010 (unless we extend the offer period), by: Deb Laudo Avistar Communications Corporation Fax: (650) 525-1357 E-mail: dlaudo@avistar.com Only responses that are complete, signed and actually received by Deb Laudo at Avistar by the deadline will be accepted.Responses submitted by any other means, including hand-delivery, interoffice or U.S. mail (or other post) and Federal Express (or similar delivery service) are not permitted.If you have questions, please direct them to either Deb Laudo or Elias MurrayMetzger by phone at (650)525-3328 or (650)525-3339 or e-mail at dlaudo@avistar.com or emurraymetzger@avistar.com. This notice does not constitute the Offer to Exchange.The full terms of the offer are described in (1)the Offer to Exchange; (2)the cover letter from Robert F. Kirk, our Chief Executive Officer, dated May18, 2010; (3)the election form; and (4)the withdrawal form.You also may access these documents through the U.S. Securities and Exchange Commission’s website at www.sec.gov. -2- July 9, 2009 – Last Day (Offer Expiration Date) Today is the last day to elect to exchange your eligible options as part of the Avistar Communications Corporation Offer to Exchange Certain Outstanding Options for New Options (referred to as the “Offer to Exchange”).The offer to exchange your eligible options will expire at 9:00 p.m., Pacific Time, on June15,2010. If you would like to participate in this offer, a properly completed and signed copy of the election form must be received via facsimile or e-mail (via PDF or similar imaged document file) before 9:00 p.m., Pacific Time, on June 15, 2010, by: Deb Laudo Avistar Communications Corporation Fax: (650) 525-1357 E-mail: dlaudo@avistar.com Only responses that are complete, signed and actually received by Deb Laudo at Avistar by the deadline will be accepted.Responses submitted by any other means, including hand-delivery, interoffice or U.S. mail (or other post) and Federal Express (or similar delivery service) are not permitted.If you have questions, please direct them to either Deb Laudo or Elias MurrayMetzger by phone at (650)525-3328 or (650)525-3339 or e-mail at dlaudo@avistar.com or emurraymetzger@avistar.com. This notice does not constitute the Offer to Exchange.The full terms of the offer are described in (1)the Offer to Exchange; (2)the cover letter from Robert F. Kirk, our Chief Executive Officer, dated May18, 2010; (3)the election form; and (4)the withdrawal form.You also may access these documents through the U.S. Securities and Exchange Commission’s website at www.sec.gov. -3-
